MEMORANDUM **
Alireza Saz appeals the summary judgment in favor of defendant in Saz’s action for breach of contract. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the summary judgment, Ray v. Henderson, 217 F.3d 1234, 1239 (9th Cir.2000), and we affirm.
The district court properly granted Northwestern Mutual Life Insurance Company (“Northwestern”) summary judgment because Saz failed to controvert Northwestern’s evidence that Saz fraudulently withheld material information from his insurance application. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); Agric. Ins. Co. v. Superior Court, 70 Cal.App.4th 385, 82 Cal.Rptr.2d 594, 603 (Cal.Ct.App. 1999) (stating elements of fraud under California law).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.